[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 201 
The action was one in divorce based upon charges of extreme cruelty, and for a decree establishing the rights of the parties to a homestead alleged to constitute all of the property owned by the parties to the action. The answer of defendant denied the allegations of the complaint; denied that the property was a homestead, but, on the contrary, asserted the same to be the separate estate of the defendant. By cross-complaint, defendant sought a decree of divorce and a decree adjudging the property described in the complaint and cross-complaint to be her separate estate. An issue was presented upon all the matters involved in the cross-complaint. The cause came on for trial September 17, 1906, and the court found in favor of plaintiff as to all the issues presented, and against defendant, and especially as against her claim of the separate character of the property involved. The court adjudged the property described to be community property, and that the same was impressed with a valid homestead, and by its interlocutory decree ordered that one year *Page 202 
from the entry thereof a final decree of divorce should be entered in favor of plaintiff and that the homestead should by such decree be awarded to the parties equally. This award to plaintiff was the least interest which, under section 146, Civil Code, could be assigned to him, the divorce being granted plaintiff upon the ground of extreme cruelty. (Eslinger v. Eslinger, 47 Cal. 64.) And it was directed that a partition be made thereof and one-half be set off to each in severalty, or, if the same could not be done advantageously, that the property be sold and the proceeds be equally divided. Jurisdiction was reserved by the court to carry into effect the provisions of such interlocutory judgment. This interlocutory decree was entered September 26, 1906, and notice thereof given to defendant October 1, 1906. No further proceedings were had in connection with the case until August 23, 1907, when the defendant moved the court to strike from the findings of fact filed, and upon which the judgment was based, all portions thereof relating to the character of the property and the rights of the parties in respect thereof. This motion was denied on August 27, 1907, and on the twenty-second day of January, 1908, the court, under the objections of defendant, entered its final judgment dissolving the marital relation and finally adjudging the rights of the parties as by the interlocutory decree determined; and further directing the appointment of three referees with directions to partition the premises, if the same could be done advantageously, allotting to each party one-half thereof; otherwise, to sell the premises at public auction for cash, and report their proceedings to the court. It was ordered that the referees report in writing to the court their action under the order, the court to approve any partition reported or any sale made before the same should become effective; to which order and the judgment defendant excepted. Thereafter, defendant moved the court to vacate the decision and judgment rendered in said action, and especially in so far as said judgment affects the property rights of the parties, and to grant a new trial; which motion was denied, and on June 12, 1908, the defendant noticed an appeal from the judgment entered on the twenty-seventh day of January, 1908, and from the order denying the motion for a new trial. *Page 203 
The primary contention of appellant is that, under the statutes of this state, the court had no jurisdiction to enter a judgment establishing the rights of the parties to the property involved until the expiration of one year from the date of the interlocutory judgment decreeing the divorce, or until such time as the entry of a final judgment came on to be heard. This contention has been met and determined adversely to appellant by this court in John v. Superior Court, 5 Cal.App. 264, [90 P. 53], and subsequently by the supreme court inPereira v. Pereira, 156 Cal. 1, [103 P. 488], in both of which cases it is determined that, in the absence of an order continuing the hearing as to the property rights involved, the opportune time for hearing and final determination of the rights of the parties as to the property is at the time and place of the trial of the principal issue involved in the divorce. Accepting this proposition as established, it must be unquestioned that under section 147, Civil Code, the court had jurisdiction and authority in the divorce proceedings to make an order relative to the disposition of the community property, and, if necessary, to order a partition or sale thereof. Aside from the fact of having such jurisdiction over the community property, and that of necessity there reposed in the court authority to determine what portion of the property claimed by each was of the community, we find that in this particular action the parties, in addition to the issues involved in the action for divorce, presented to the court by the cross-complaint another action in which they sought to have their conflicting claims to certain real property heard and determined. No objection being urged by anyone to this joinder of actions, and all parties having appeared and tried the issues presented in each, all are precluded now from questioning the jurisdiction of the court to make and enter a judgment as affecting the issues thus presented. In so far, then, as the action involving the conflicting claims to real property is concerned, the judgment of the court thereon became final as to all parties six months after the entry thereof, in the absence of an appeal. By section 131, Civil Code, the same time is allotted for an appeal from an interlocutory decree of divorce, which is, by section 939, Code of Civil Procedure, the time within which an appeal shall be taken from any final judgment. As said by the supreme court in Pereira v. Pereira,156 Cal. 1, [103 P. 488], *Page 204 
except so far as the statute makes the decree of divorce ineffective for the period of one year as a deterrent from a new marriage, it was not the legislative intent to change in any other respect the procedure and practice in actions for divorce. We are then confronted with a case where, after the judgment affecting the property rights has become final, an appeal is sought from the order and judgment of the trial court refusing a new trial and denying the motion to modify the findings upon which such judgment is based. By reason of the finality of the judgment, the court had no jurisdiction or authority to modify its findings or to grant a new trial. (Claudius v. Melvin, 146 Cal. 260, [79 P. 897].) As a consequence, no error could be predicated upon an order denying a motion to modify the findings or to grant a new trial. The mere fact that the final decree restated and reaffirmed the previous judgment made and entered at the time of the trial and included in the interlocutory judgment, conferred no right of appeal as to matters involved and finally determined by the original interlocutory judgment, even though it should be said that the effect of section 131, Civil Code, is to hold in abeyance the execution of the final judgment as to the property rights until the entry of the final decree in divorce. The finality of the decree is not affected by any direction therein contained in aid of its execution. (Freeman on Judgments, sec. 28; In re Norton, 108 U.S. 237, [2 Sup. Ct. 490].) Any of the arguments of appellant urged in support of the theory that the order executing this interlocutory decree is judicial could be equally as well directed against any other order in execution of a conditional decree affecting real property. The direction in the decree that a segregation of the interests to which the parties by the decree were found to be entitled should be made, or a sale ordered, at the expiration of one year, did not render the decree fixing and determining the property rights any the less final. In our opinion, therefore, a notice of appeal given more than six months after the entry of the interlocutory judgment is not effective as presenting for review or consideration any question involved in such judgment. It is true that the final judgment as entered, in addition to its reaffirmance and restatement of the matters contained in the original or interlocutory judgment, provided for the appointment of referees to make a partition, or, in event the *Page 205 
same could not be had, to sell at public auction the premises, and to make due report of their action and proceedings to the court. But the matter inserted in the final judgment and not contained in the original may be considered, as it is, an order to carry the judgment into effect, and were it to be treated as an appealable order under section 939, Code of Civil Procedure, the appellant does not in her notice of appeal in terms seek to review the same, but, on the contrary, confines her notice to the judgment, which, as we have said, was final, and the order denying a new trial, which, in our judgment, was made too late to be effective for any purpose. This order, however, upon its face, does not purport to definitely determine the rights of the parties or to conclude them in the assertion of any right. It is preliminary to, and the basis of, a report of referees ordered to be made to the court, and from which report, or the action of the court in confirmation or modification thereof, an appeal would lie. We see nothing in the order from which it may be said that judicial power is delegated to the referees, for by its terms it provides that, whatever may be the conclusion or report of the referees, the same should have no efficacy until the court acted thereon. (People v. Hayne, 83 Cal. 111, [17 Am. St. Rep. 211, 23 P. 1] .) Nor does the order vest in the referees power reserved to the court in the interlocutory judgment. In both the interlocutory judgment and the final judgment the power of the court, as controlling all matters connected with the partition or sale, is declared. On the other hand, should this preliminary order be considered as an order after judgment and included in the notice of appeal, nothing indicating its irregularity or erroneous character is suggested. That the court possessed jurisdiction to make the order is to our mind clear; and, having such jurisdiction, the action of the court must be sustained in the absence of any showing of prejudicial error in connection therewith.
It is finally contended by appellant that the divorce law of California is inhibited by the fourteenth amendment to the constitution of the United States in that it denies equal protection under the law. This claim is based upon the proposition that, under our statutes, the defendant is bound by the decree after the lapse of six months, while the plaintiff is accorded the right of dismissal within one year after entry. *Page 206 
That the statute should give plaintiff the right to dismiss the action for divorce instituted by him, while withholding the same right from the defendant, is not denying equal protection under the law. "What satisfies this equality has not been, and probably never can be, precisely defined. Generally it has been said that it only requires the same means and methods to be applied impartially to all the constituents of each class, so that the law shall operate equally and uniformly upon all persons in similar circumstances." (Magoun v. Illinois TrustCo., 170 U.S. 293, [18 Sup. Ct. 598]; Kentucky Railroad TaxCases, 115 U.S. 321, [6 Sup. Ct. 57].) This divorce law of our state undertakes to and does confer upon all citizens who are parties plaintiff equal and exact rights, and the same to all citizens who are parties defendant, and it does operate equally and uniformly upon all similarly situated as parties litigant. Aside from the peculiar character of actions for divorce and the latitude which should be accorded each sovereign state in dealing with this unsolved problem in connection with its regulation, we see nothing in the sections referred to inhibited by the federal constitution. The jurisdiction of the divorce courts, like the jurisdiction of probate courts, rests upon the right of a sovereign state to exercise control over all the property within its boundaries and to determine the status or condition of its inhabitants or persons found within its borders, and no federal question is involved here. (Estateof Clark, 148 Cal. 112, [113 Am. St. Rep. 197, 82 P. 760]; Dela Montanya v. De la Montanya, 112 Cal. 101, 117, [53 Am. St. Rep. 165, 44 P. 345]; Richards v. Blaisdell etal. (Cal.App.), 106 P. 732.)
We see no prejudicial error in the record sufficient to warrant a reversal of any action or order of the court made in the proceeding. The appeal from the judgment and order denying a new trial is ordered dismissed; and the orders of the court made in aid of the execution of the judgment are affirmed.
Shaw, J., and Taggart, J., concurred.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on February 14, 1910. *Page 207